Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Clabby, J.), imposed June 12, 1995, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant’s waiver of the right to appeal cannot be deemed knowing, voluntary, and intelligent (see, People v Callahan, 80 NY2d 273, 283). However, the defendant’s contention that the sentence was excessive is without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, Copertino, Sullivan and McGinity, JJ., concur.